DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This application is acknowledged to be a continuation of parent application 14/405508. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2013/065127, filed on 07/17/2013.
Claim Objections
Claims 2 and 4-19 are objected to because of the following informalities: 
Claims 2, 4-19 recite in line 1, the limitation “A shredder according to claim” is suggested to be replace with “The shredder according to claim”,
Claim 4 recites in line 1, the limitation “wherein the home position is positioned closer to the cutting drum” is suggested to be replace with “wherein in the home position, the nozzle is positioned closer to the cutting drum”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3 and 20, recited in line 14, the limitation “an impact” is indefinite, it is unclear since an impact is recited in line 13, therefore it is unclear if it is the same impact or a new limitation.
Claims 1 and 3, recited in line 13, the limitation “an unloaded rest condition in which the nozzle” is indefinite, it is unclear what is the “an unloaded rest condition”.
Claim 3 is redundant, all the limitations of claim 3 are in claim 1.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Application No 14/405508. Although the claims at issue are not identical, they are not patentably distinct from each other because the 

Instant Application
Reference Application 14/405508
20. A method of operating a shredder, the shredder comprising a cutting drum and a shredder housing, the shredder housing comprising 
one or more nozzle assemblies mounted in a working zone of the cutting drum, the one or more nozzle assemblies each configured to atomise a liquid for preventing dust formation in the working zone of the cutting drum and the one or more nozzle assemblies each comprising: 
a nozzle with an intake orifice configured to receive the liquid, and a discharge orifice configured to atomise the liquid; and 
a nozzle housing in which the nozzle is mounted and comprising an inlet opening on the side of the intake orifice and an outlet opening on the side of the 
the nozzle assembly further comprising an elastic element mounted to work in conjunction with the nozzle and the nozzle housing such that the nozzle is held in the home position in an unloaded rest condition in which the nozzle is not subjected to an impact, and as a result of the force of an impact temporarily moves in the direction of the impact position; the method comprising:
operating the nozzle assemblies in an active cycle, and 
operating the nozzle assemblies in a rinsing cycle, wherein the nozzle assemblies are rinsed with a fluid without additives during the rinsing cycle.

one or more nozzle assemblies mounted in a working zone of the cutting drum, the one or more nozzle assemblies each configured to atomise a liquid for preventing dust formation in the working zone of the cutting drum and the one or more nozzle assemblies each comprising: 
a nozzle with an intake orifice configured to receive the liquid, and a discharge orifice configured to atomise the liquid; and 
a nozzle housing in which the nozzle is mounted and comprising an inlet opening on the side of the intake orifice and an outlet opening on the side of the 
the nozzle assembly further comprising an elastic element mounted to work in conjunction with the nozzle and the nozzle housing such that the nozzle is held in the home position in an unloaded rest condition in which the nozzle is not subjected to an impact, and as a result of the force of an impact temporarily moves in the direction of the impact position; the method comprising:
operating the nozzle assemblies in an active cycle, and 
operating the nozzle assemblies in a rinsing cycle, wherein the nozzle assemblies are rinsed with a fluid without additives during the rinsing cycle
wherein the flow rate of the liquid used in the active cycle and the fluid without additives used in the rinsing cycle is 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-14 and 16-18 are rejected (as best understood) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwelling US Patent (7,540,235) hereinafter Schwelling in view of Gallant US Patent (3,977,609) hereinafter Gallant.
Regarding claims 1 and 3,
Schwelling discloses a shredder (as shown in fig. 1) comprising a cutting drum (4.4,4.2) and a shredder housing (1), the shredder housing (1) comprising 
one or more nozzle assemblies (22) mounted in a working zone (the space inside of the housing element 1 is considered to be the working zone, hereinafter WZ) of the cutting drum (4.4,4.2), 
the one or more nozzle assemblies (22) each configured to atomise a liquid (disinfectant as recited in Col.6 lines 27-29) for preventing dust formation in the working zone of the cutting drum and 
wherein the shredder housing (1) is lined with one or more wear plates (1.1, 1.3 and 1.4 each side is a plate in relation to top, side and bottom plates and the pale are wear plate s because based on fig.1, the palets are in direct contact with materials to be processed, no other plates/layers are shown), the one or more wear plates being secured to the shredder housing (1) by the one or more nozzle assemblies (all three element are secure together, see fig.1).
Schwelling is silent about one or more nozzle assemblies comprising a nozzle with an intake orifice configured to receive the liquid, and a discharge orifice configured to atomise the liquid; and a nozzle housing in which the nozzle is mounted and comprising an inlet opening on the side of the intake orifice and an outlet opening on the side of the discharge orifice, the nozzle moveably mounted in the nozzle housing such that the 
Schwelling and Gallant disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. nozzle).
Gallant, in an art, teaches, a self-cleaning atomizer nozzle assembly (10) comprising a nozzle (all elements inside the housing elements 12,16 and 48 hereinafter N) with an intake orifice (92) configured to receive the liquid (as recited Col.5 lines 26-27), and a discharge orifice (20) configured to atomise the liquid; and 
a nozzle housing (12,16, 48, as shown in fig.1-2 hereinafter NH) in which the nozzle (N) is mounted and comprising an inlet opening (94) on the side of the intake orifice (92) and an outlet opening (opening of element 20 as shown in fig.2) on the side of the discharge orifice (20), the nozzle (N, element 34,36)) moveably mounted in the nozzle housing (NH) such that the nozzle is moveable between an impact position (fig.2, element 52 is compressed hereinafter IP) and a home position (fig.1, element 52 is uncompressed hereinafter HP); 

    PNG
    media_image1.png
    637
    1248
    media_image1.png
    Greyscale

the nozzle assembly (10) further comprising an elastic element (108,114 and 52; Examiner notes Gallant discloses a variety of elastic elements including compression springs 114 and 52, and bushings or sleeves 78 that all work in conjunction with the nozzle assembly) mounted to work in conjunction with the nozzle (N) and the nozzle housing (NH) such that the nozzle (N) is held in the home position in an unloaded rest condition in which the nozzle is not subjected to an impact, and as a result of the force of an impact temporarily moves in the direction of the impact position. Gallant teaches the self-cleaning atomizer nozzle assembly to be able to control humidity in a textile mill (Col.1 lines 11-14).
	It would have been obvious to the skilled artisan at the time of the invention to replace the nozzle assemblies of Schwelling with self-cleaning atomizer nozzle assembly as taught by Gallant, as it would be beneficiary to Schwelling, to be able to control humidity in a textile mill and renders operations, more effective.
Examiner Notes, the recitation of “such that” and “as a result” are intended use.
Regarding claim 2,
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 1, wherien Schwelling in view of Gallant further discloses the nozzle housing (Gallant, NH) comprises a bolt (Gallant, 54) with a nut (Gallant, 56) and washer (Gallant, 120).
Schwelling is silent about shredder housing and the plate to have an opening and it would have been obvious to the skilled artisan at the time of the invention to have the housing and the plate to have an opening to allow connection of hydraulic hose to the nozzle and facilitate the flow of hydraulic and renders efficient operation.
Examiner notes, the opening of the housing is the same as the opening of the plate element 1.1 and the nozzle assembly as a whole, is situated in the plate or housing, see fig 1 of reference Schwelling.
Regarding claim 4, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherien Schwelling in view of Gallant further discloses the home position is positioned closer to the cutting drum than the impact position, and is positioned such that the nozzle at the side of the discharge orifice does not protrude from the shredder housing when positioned in the home position (see annotated Schwelling fig. 1 and annotated Gallant fig 1-2 above).
Regarding claims 5-8, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the nozzle housing comprises a first stop (Gallant, as shown in fig.1, see element 32 and 114) against which the nozzle is pressed by the elastic element to hold the nozzle in the home position;

The elastic element comprises a spring (Gallant, 114 and 52); and
The elastic element comprises an elastic bushing (Gallant, 78).
Regarding claim 9, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the elastic element comprises a hydraulic circuit with an accumulator or that the elastic element (Gallant, 52) comprises a pneumatic circuit (Gallant, Col. 4, lines 1-10; Examiner notes Gallant discloses the air pressure within chamber 46 supplies air pressure).
Regarding claim 10, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the liquid to be atomised is combined with a gas (Gallant, air as recited in Col. 1, lines 11-17).
Regarding claim 13, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Schwelling further discloses the nozzle housing is produced as a mounting element for the shredder (Schwelling, Col. 4, lines 33-34; Col. 6, lines 27-31).
Regarding claim 14, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 13, wherein Schwelling further discloses the shredder housing is lined with one or more wear plates (Schwelling, 8) and that the one or more nozzle assemblies are configured 
Regarding claim 16, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the outlet opening (Gallant, Fig. 1, near element 20) of the nozzle housing extends further towards the working zone of the cutting drum (Gallant, 11, Fig. 1) than the discharge orifice of the nozzle.
Regarding claim 17, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the outlet opening (Gallant, Fig. 1, near element 20) of the nozzle housing is provided with a slightly conical (Gallant, Col. 2, lines 24-39) form that opens in the direction of the working zone.
Regarding claim 18, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, wherein Gallant further discloses the home position is positioned such that the nozzle, at the side of the discharge orifice, does not protrude or project from the shredder housing when position in the home position (Gallant, Fig. 1).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwelling in view of Gallant as applied to claim 3 above, and further in view of Hlavaty US Patent (5,364,252) hereinafter Hlavaty.
Regarding Claim 11, 

Schwelling in view of Gallant is silent to wherein the elastic element comprises a first magnet mounted on the nozzle housing and comprises a second magnet mounted on the nozzle, the first magnet and second magnet comprising an opposing magnetic field.
Schwelling and Hlavaty disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. nozzle).
Hlavaty, in an art, teaches a nozzle assembly (96) comprising an elastic element, wherein the elastic element is a first magnet (120, Fig. 1) and second magnet (122, Fig. 2) and an electromagnet having a flux field (Abstract).
Schwelling in view of Gallant and Hlavaty are concerned with a similar problem, nozzle assemblies.  It would be obvious to one skilled in the art at the time the invention was made to modify the nozzle assembly disclosed by Schwelling in view of Gallant by adding an elastic element comprising a first and second magnet as taught by Hlavaty. The motivation would have been to move the nozzle assembly from a retracted position and reverse the flux field (Hlavaty: Abstract; Col. 7, lines 24-34).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwelling in view of Gallant as applied to claim 3 above, and further in view of Eskelinen et al. US Patent (7,013,526) hereinafter Eskelinen.
Regarding claim 12, 
Schwelling in view of Gallant discloses the shredder according to claim 3, 
c the materials of the nozzle assembly (i.e. the nozzle assembly comprises non-magnetic materials).

Eskelinen , in an art, teaches a nozzle assembly comprising non-magnetic materials (Col. 3, lines 23-24, Col. 5, lines 7-13; Examiner notes Eskelinen discloses the nozzle is made of a plastic material, preferably polyethylene or a similar plastic material).
Schwelling in view of Gallant and Eskelinen is concerned with a similar problem, a nozzle assembly.  It would have been obvious to one skilled in the art at the time the invention was made to have the nozzle assembly comprise non-magnetic materials as taught by Eskelinen.  The motivation would have been provide durable materials and minimize friction (Eskelinen: Col. 3, lines 23-24, Col. 5, lines 7-13).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwelling in view of Gallant as applied to claim 3 above, and further in view of Arnold et al. US Patent (6,050,457) hereinafter Arnold.
Regarding claim 15, 
The prior art Schwelling as modified by Gallant, discloses all limitations in claim 3, 
Schwelling and Gallant are concerned with utilizing a liquid to clean a surface, yet neither Schwelling nor Gallant explicitly teach a droplet size for the liquid. 
Schwelling and Arnold disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. nozzle).
Arnold , in an art, teaches that optimizing liquid droplets sizes from spraying devices results in uniformity of the liquid and improved efficiency of the sprayed liquid (Col. 1, lines 5-9 and 39-67).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horstman US. Patent (3,685,747) discloses a shredder with nozzles and plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
January 26, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        




/FAYE FRANCIS/Primary Examiner, Art Unit 3725